DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect comma “,”.
Claim 1, line 19 recites: “…meandering pathway into a plurality of flow channels; and, …” This comma “,” is not necessary in the sentence. 
Claims 19-20 recite: “…wherein said at least one baffle and said at least one fin includes a perpendicular extension to said plate as a means to achieve consistant spacing between an adjacent baffle and/or fin.”  The word “consistant” is incorrect.  The correct word is “consistent”.
For purposes of examination, examiner will interpret claims 19-20 as reciting: “…wherein said at least one baffle and said at least one fin includes a perpendicular extension to said plate as a means to achieve consistent spacing between an adjacent baffle and/or fin.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites: “…said elongate housing and oriented generally perpendicular to said…”  This limitation is considered indefinite because it is unclear as to what applicant refers to with the term “generally”.  The term “generally” is a subjective term, and therefore, the meets and bounds of the claim are not clear.
Claim 1, line 13 recites: “…meandering pathway generally perpendicular to said elongate energy source…” This limitation is considered indefinite because it is unclear as to what applicant refers to with the term “generally”.  The term “generally” is a subjective term, and therefore, the meets and bounds of the claim are not clear.
Claim 2 recites: “…wherein said at least one baffle and said at least one fin are each in the form of generally planar thin plates.” This limitation is considered indefinite because it is unclear as to what applicant refers to with the term “generally”.  The term “generally” is a subjective term, and therefore, the meets and bounds of the claim are not clear.
Claim  16 recites the limitation “The apparatus of the claim 1, wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid.”  There is no mention of an ultraviolet light previously in claim 1.   Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 16 as reciting: “The apparatus of the claim 13, wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid.”  
Claim 17 recites the limitation “The apparatus of the claim 11, wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid.”  There is no mention of an ultraviolet light previously in claim 11.   Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 17 as reciting: “The apparatus of the claim 15, wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid.”  
Claim 19 recites: “The apparatus of claim 2, wherein said at least one baffle and said at least one fin includes a perpendicular extension to said plate as a means to achieve consistent spacing between an adjacent baffle and/or fin.”  This limitation is considered indefinite because claim 2 recites wherein said at least one baffle and said at least one fin are each in the form of planar thin plates, which is reasonably interpreted as more than one.  Therefore, it is unclear as to which plate applicant is referring to. 
Claim 20 recites: “The apparatus of claim 18, wherein said at least one baffle and said at least one fin includes a perpendicular extension to said plate as a means to achieve consistent spacing between an adjacent baffle and/or fin.”  This limitation is considered indefinite because claim 2 recites wherein said at least one baffle and said at least one fin are each in the form of planar thin plates, which is reasonably interpreted as more than one.  Therefore, it is unclear as to which plate applicant is referring to.
Claims 3-15 and 18 are rejected because they depend on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schuetz, R. (US Pat. Pub. No. 2018/0265382, hereinafter Schuetz).
In regards to Claims 1 and 10-12, Schuetz discloses an apparatus for treatment of a contaminated fluid comprising: 
an elongate housing (#30) having a length and an inlet (#42) and an outlet (#44) in an outer wall (#32) thereof, wherein said inlet (#24) receives said contaminated fluid (#24) and creates at least one fluid stream thereof (see figures 1-6 and paragraphs [0024]-[0026]), 
at least one elongate energy source (#70) for emitting energy extending within said housing (#30) along the length thereof (see figures 1-6 and paragraphs [0024]-[0026]); 
at least one baffle (#50a) arranged in a spaced relationship along the length of said elongate housing (#30) and oriented perpendicular to said elongate energy source (#70), and extending radially between said elongate energy source (#70) and said outer wall (#32) of said elongate housing (#30), said at least one baffle defining an opening (#62a) at least at one end thereof wherein said opening (#62a) is located to create a meandering pathway perpendicular to said elongate energy source (#70) for said fluid stream from said inlet (#42) to said outlet (#44) to provide uninterrupted exposure to said energy from said elongate energy source (#70) along the length of said meandering pathway (see figures 1-6 and paragraphs [0029]-[0030]); 
at least one fin (#50b) located along a portion of said meandering pathway and spaced from said at least one baffle (#50a) for subdividing said portion of said meandering pathway into a plurality of flow channels (#62a, #62b) (see figures 1-6 and paragraphs [0029]-[0030]); and
a photocatalytic coating (titanium dioxide (TiO2) coating highly effective as photocatalytic coating) (encompasses the limitation of claims 10-12) on said at least one baffle (#50a), said at least one fin (#50b) and inner surfaces (#33) of said outer wall (#32) of said elongate housing (#30), wherein said inner surface (#33) of said outer wall (#32) of said elongate housing is within a pre-set radial distance of said elongate energy source (#70) for exposure to said energy to activate a photocatalytic reactant, so that said contaminated fluid flowing through said meandering pathway, including said flow channels (#62a, #62b), is continuously maintained within said pre-set radial distance to said elongate energy source (#70) and is provided adequate time flowing along said meandering pathway for combined exposure to said energy and said photocatalytic reactant to treat said contaminated fluid before exiting said elongate housing through said outlet (see figures 1-6 and paragraph [0033]; Schuetz discloses wherein the photocatalytic coating is provided on all surfaces of all flow baffles #50a, #50b divider plates (#46) and all inner surfaces (#33) of the outer wall (#32). The invention’s wedge-shaped configuration also limits the maximum distance D of the photocatalytic coating from the source of UV light, to ensure unimpeded and effective coating-light interaction along the entire length of the pathways (#62a, #62b), throughout the reactor. It has been found that a pre-set radial distance D of no more than about 75 mm maintains continuous optimal, namely substantially complete, activation of photocatalytic reactant by the UV light for effective treatment of the fluid. It appears that locating the coating further from the UV light source substantially decreases the coating's effectiveness in creating the desired amount, or concentration, of photocatalytic reactant, such as hydroxyl radicals which are considered powerful agents for sterilizing bacterial organisms and for oxidizing (aka “cracking”) the chemical bonds of VOCs (“volatile organic compounds”) in contaminated fluids.).
In regards to Claim 2, Schuetz discloses wherein said at least one baffle (#50a) and said at least one fin (#50b) are each in the form of planar thin plates (see figures 1-6 and paragraph [0029]).
In regards to Claims 3-4, Schuetz discloses wherein said at least one baffle (#50a) and said at least one fin (#50b) are removably positioned within said elongate housing (see paragraph [0034]; Schuetz discloses that the amount of surface area coated with photocatalytic reactant within a given size of container can be advantageously altered by employing removably positioned flow baffles. To illustrate, adding more flow baffles 50a, 50b to the container not only increases the length of the resultant flow paths 62a, 62b but adds surface area available for coating with photocatalytic material. Hence, the increased number of flow baffles should increase the amount of produced reactant, and thus increase the desirable interaction between the fluid and reactant along the also lengthened flow paths.). 
In regards to Claims 5-6, Schuetz discloses wherein holes within said at least one baffle (#50a) and said at least one fin (#50b) are aligned for accepting said elongate energy source (#70) therethrough when said at least one baffle (#50a) and said at least one fin (#50b) are positioned within said elongate housing (#30) (see figure 5 and paragraphs [0029]-[0030]).
In regards to Claims 7-9, Schuetz discloses wherein said flow channels (#62a, #62b) are arranged parallel to said portion of said meandering pathway to avoid obstructing the flow of said fluid stream (#24) (see figure 5 and paragraphs [0030]-[0031] and [0038]). 
In regards to Claims 13-14, Schuetz discloses wherein said elongate energy source (#70) comprises a lamp arrangement having an ultraviolet light source (#72) (see figures 1-6 and paragraph [0027]).
In regards to Claim 15, Schuetz discloses wherein said lamp arrangement includes a clear sleeve (#74) surrounding said light source (#72) to protect said light source by preventing contact with said contaminated fluid or to prevent injury if broken (see paragraph [0027]).
In regards to Claims 16-18, Schuetz discloses wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid (see paragraph [0043]).
In regards to Claims 19-20, Schuetz discloses wherein said at least one baffle (#50a) and said at least one fin (#50b) includes a perpendicular extension (#90) to said plates as a means to achieve consistent spacing between an adjacent baffle (#50a) and/or fin (#50b) (see figures 1-6 and 9 and paragraph [0035]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: e
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evid3-ence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, C. (WO2006112605, hereinafter Park) in view of Schuetz.
In regards to Claims 1 and 10-14, Park discloses an apparatus for treatment of a contaminated fluid (#10) comprising: 
an elongate housing having a length and an inlet (air flow created in direction indicated by arrow in figure 1 where air flow flows in) and an outlet (air flow created in direction indicated by arrow in figure 1 where air flow flows out) in an outer wall thereof, wherein said inlet receives said contaminated fluid and creates at least one fluid stream thereof (see figures 1-4 and page 5, paragraphs [40] and [44]; Park discloses wherein the base plates #30 may be arrayed on a case or duct, i.e. elongate housing, to be spaced apart from each other to then be integrated.  Therefore, it is reasonably expected, absent evidence to the contrary that the housing has a length and an air inlet and outlet in an outer wall thereof);
at least one elongate energy source (#20 UV lamp) (encompasses the limitation of claims 13-14) for emitting energy extending within said housing along the length thereof (see figures 1-5 and paragraphs [20]-[23], [40] and [44]); 
at least one baffle (#30) arranged in a spaced relationship along the length of said elongate housing and oriented perpendicular to said elongate energy source (#20), and extending radially between said elongate energy source (#20) and said outer wall of said elongate housing, said at least one baffle (#30) defining an opening (opening where air flow flows in) at least at one end thereof wherein said opening is located to create a meandering pathway perpendicular to said elongate energy source (#20) for said fluid stream from said inlet to said outlet to provide uninterrupted exposure to said energy from said elongate energy source (#20) along the length of said meandering pathway (see figures 1-5 and paragraph [44]); 
at least one fin (#60) located along a portion of said meandering pathway and spaced from said at least one baffle (#30) for subdividing said portion of said meandering pathway into a plurality of flow channels (see figures 1-5 and paragraph [50]); and
a photocatalytic coating (photocatalyst material such as titanium dioxide, zinc oxide and monazite) (encompasses the limitation of claims 10-12) on said at least one baffle (#30), said at least one fin (#60) (see figures 1-5 and paragraphs [24], [26], [30] and [49]; Park discloses wherein a photocatalyst material is coated on a surface of each of the base plates (#30), i.e. baffles. In addition, areas between each of the plurality of projecting members (#38) within the base plates (#30) are coated with the photocatalyst material. In addition, the surfaces of the auxiliary guide plates (#60), i.e. fin, are preferably coated with the photocatalyst material.).
Park does not explicitly disclose wherein the inner surfaces of said outer wall of said elongate housing are coated with the photocatalyst coating and wherein said inner surface of said outer wall of said elongate housing is within a pre-set radial distance of said elongate energy source for exposure to said energy to activate a photocatalytic reactant, so that said contaminated fluid flowing through said meandering pathway, including said flow channels, is continuously maintained within said pre-set radial distance to said elongate energy source and is provided adequate time flowing along said meandering pathway for combined exposure to said energy and said photocatalytic reactant to treat said contaminated fluid before exiting said elongate housing through said outlet.
However, Schuetz teaches an apparatus for treatment of a contaminated fluid comprising:
an elongate housing (#30) having a length and an inlet (#42) and an outlet (#44) in an outer wall (#32) thereof, wherein said inlet (#24) receives said contaminated fluid (#24) and creates at least one fluid stream thereof (see figures 1-6 and paragraphs [0024]-[0026]), 
at least one elongate energy source (#70) for emitting energy extending within said housing (#30) along the length thereof (see figures 1-6 and paragraphs [0024]-[0026]),  
at least one baffle (#50a) arranged in a spaced relationship along the length of said elongate housing and extending radially between said elongate energy source and said outer wall of said elongate housing (see figures 1-6 and paragraphs [0029]-[0030]), 
at least one fin (#50b) located along a portion of said meandering pathway and spaced from said at least one baffle (#50a) for subdividing said portion of said meandering pathway into a plurality of flow channels (#62a, #62b) (see figures 1-6 and paragraphs [0029]-[0030]); and
a photocatalytic coating (titanium dioxide (TiO2) coating highly effective as photocatalytic coating) on said at least one baffle (#50a), said at least one fin (#50b) and inner surfaces (#33) of said outer wall (#32) of said elongate housing (#30), wherein said inner surface (#33) of said outer wall (#32) of said elongate housing is within a pre-set radial distance of said elongate energy source (#70) for exposure to said energy to activate a photocatalytic reactant, so that said contaminated fluid flowing through said meandering pathway, including said flow channels (#62a, #62b), is continuously maintained within said pre-set radial distance to said elongate energy source (#70) and is provided adequate time flowing along said meandering pathway for combined exposure to said energy and said photocatalytic reactant to treat said contaminated fluid before exiting said elongate housing through said outlet (see figures 1-6 and paragraph [0033]; Schuetz teaches wherein the photocatalytic coating is provided on all surfaces of all flow baffles #50a, #50b divider plates (#46) and all inner surfaces (#33) of the outer wall (#32). The invention’s wedge-shaped configuration also limits the maximum distance D of the photocatalytic coating from the source of UV light, to ensure unimpeded and effective coating-light interaction along the entire length of the pathways (#62a, #62b), throughout the reactor. It has been found that a pre-set radial distance D of no more than about 75 mm maintains continuous optimal, namely substantially complete, activation of photocatalytic reactant by the UV light for effective treatment of the fluid. It appears that locating the coating further from the UV light source substantially decreases the coating's effectiveness in creating the desired amount, or concentration, of photocatalytic reactant, such as hydroxyl radicals which are considered powerful agents for sterilizing bacterial organisms and for oxidizing (aka “cracking”) the chemical bonds of VOCs (“volatile organic compounds”) in contaminated fluids.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus for treatment of a contaminated fluid as disclosed by Park by having an elongate housing having a length and an air inlet and air outlet in an outer wall thereof, a photocatalytic coating on inner surfaces of said outer wall of said elongate housing and wherein said inner surface of said outer wall of said elongate housing is within a pre-set radial distance of said elongate energy source for exposure to said energy to activate a photocatalytic reactant, so that said contaminated fluid flowing through said meandering pathway, including said flow channels, is continuously maintained within said pre-set radial distance to said elongate energy source and is provided adequate time flowing along said meandering pathway for combined exposure to said energy and said photocatalytic reactant to treat said contaminated fluid before exiting said elongate housing through said outlet, as claimed by the applicant, with a reasonable expectation of success, as Schuetz teaches an apparatus for treatment of a contaminated fluid comprising an elongate housing having a length and an inlet and an in an outer wall thereof, wherein all surface of baffles, divider plates and all inner surfaces of the outer wall are coated with a photocatalytic coating to ensure unimpeded and effective coating-light interaction along the entire length of the pathways throughout the reactor, and it has been found that a pre-set radial distance D of no more than about 75 mm maintains continuous optimal, namely substantially complete, activation of photocatalytic reactant by the UV light for effective treatment of the fluid (see paragraph [0033]).
In regards to Claim 2, Park discloses wherein said at least one baffle (#30) and said at least one fin (#60) are each in the form of planar thin plates (see figures 1-5 and paragraph [24]).
In regards to Claims 3-4, Park discloses wherein said at least one baffle (#30) and said at least one fin (#60) are removably positioned within said elongate housing (see paragraph [45]; Park discloses that the filter assembly is easily adjustable in the number of arrays of the base plates (#30) and the interval between each of the base plates (#30) according to the length of the UV lamp (#20) to be used.  Therefore, it is considered reasonable obvious, absent evidence to the contrary, that the at least one baffle and said at least one fin are reasonably removably positioned within said elongate housing.
In regards to Claims 5-6, Park, in view of Schuetz, discloses the apparatus as recited in claims 1 and 4, respectively.  Schuetz further teaches wherein holes within said at least one baffle (#50a) and said at least one fin (#50b) are aligned for accepting said elongate energy source (#70) therethrough when said at least one baffle (#50a) and said at least one fin (#50b) are positioned within said elongate housing (#30) (see figure 5 and paragraphs [0029]-[0030]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Park by having holes within said at least one baffle and at least one fin aligned for accepting said elongate energy source therethrough when said at least one baffle and said at least one fin are positioned within said elongate housing, as claimed by the applicant, with a reasonable expectation of success, as Schuetz teaches wherein at least one baffle and said at least one fin are aligned for accepting said elongate energy source therethrough when said at least one baffle and said at least one fin are positioned within said elongate housing, thereby improving air flow movement around the energy source and hence, improving purification efficiency within the apparatus.
In regards to Claims 7-9, Park discloses wherein said flow channels are arranged parallel to said portion of said meandering pathway to avoid obstructing the flow of said fluid stream (see figure 1). 
In regards to Claim 15, Park, in view of Schuetz, discloses the apparatus as recited in claim 14.  Schuetz further teaches wherein said lamp arrangement includes a clear sleeve (#74) surrounding said light source (#72) to protect said light source by preventing contact with said contaminated fluid or to prevent injury if broken (see paragraph [0027]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Park by having said lamp arrangement includes a clear sleeve surrounding said light source to protect said light source by preventing contact with said contaminated fluid or to prevent injury if broken, as claimed by the applicant, with a reasonable expectation of success, as Schuetz teaches that the lamp arrangement includes a clear sleeve surrounding said light source to protect said light source by preventing contact with said contaminated fluid or to prevent injury if broken, thereby having an added safety feature within the apparatus (see paragraph [0027]).
In regards to Claims 16-18, Park, in view of Schuetz, discloses the apparatus as recited in claim 13. Schuetz further teaches wherein said pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid (see paragraph [0043]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Park by having a pre-set radial distance is no greater than 75mm to maintain activation of said photocatalytic reactant by said ultraviolet light for effective treatment of said fluid, as claimed by the applicant, with a reasonable expectation of success, as Schuetz further teaches wherein said pre-set radial distance of the photocatalytic coating from the source of UV is no greater than 75mm to ensure  unimpeded and effective coating-light interaction along the entire length of the pathways throughout the reactor  and also it has been found that that a pre-set radial distance D of no more than about 75mm maintains continuous optimal, namely substantially complete, activation of photocatalytic reactant by the UV light for effective treatment of the fluid (see paragraph [0043]).
In regards to Claims 19-20, Park discloses said at least one baffle (#30) and said at least one fin (#60) includes a perpendicular extension to the plates (#43) as a means to achieve consistent spacing between an adjacent baffle and/or fin (see figures 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759